Case: 22-1076    Document: 31     Page: 1   Filed: 06/08/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

      IN RE: ALICE MARY O'DONNELL KIELY,
                      Appellant
               ______________________

                        2022-1076
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 11/634,624.
                   ______________________

                   Decided: June 8, 2022
                  ______________________

    ALICE O. KIELY, Yorktown Heights, NY, pro se.

    MAI-TRANG DUC DANG, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 appellee Katherine K. Vidal. Also represented by KAKOLI
 CAPRIHAN, THOMAS W. KRAUSE, AMY J. NELSON, FARHEENA
 YASMEEN RASHEED.
                 ______________________

    Before REYNA, HUGHES, and STOLL, Circuit Judges.
 PER CURIAM.
     Pro se Appellant Alice Mary O’Donnell Kiely appeals a
 decision by the Patent Trial and Appeal Board affirming an
 examiner’s final rejection of claims 41–54, 56, 57, and 59–
 64 of U.S. Patent Application No. 11/634,624. The Board
Case: 22-1076     Document: 31     Page: 2    Filed: 06/08/2022




 2                                                 IN RE: KIELY




 upheld the examiner’s determination that all claims at is-
 sue are indefinite pursuant to 35 U.S.C. § 112(b). 1 The
 Board also upheld the examiner’s determinations that each
 claim is anticipated or obvious over prior art. We affirm.
                        BACKGROUND
     Kiely applied for a U.S. patent with various claims di-
 rected to a “comestible kit,” or in other words, a kit for as-
 sembling an edible toy. Claim 41 is representative:
     41. A comestible kit for the creation of one or more
     assembly configurations comprising:
         (a) comprising a torso comprising a pro-
         cessed comestible generally shaped to rep-
         resent a torso comprising a selection from
         the group comprising a person, an animal,
         an animated character, a creature, an al-
         ien, a toy, a structure, a vegetable, and a
         fruit, or
         (b) comprising an appendage comprising a
         comestible generally shaped to represent
         an appendage comprising a selection from
         the group comprising a person, an animal,
         an animated character, a creature, an al-
         ien, a toy, a structure, a vegetable, and a
         fruit.
 App’x 198 (emphases added).
    The examiner first rejected all pending claims pursu-
 ant to 35 U.S.C. § 112(b) for failure to point out and



     1   Although the record contains many citations to the
 provisions of 35 U.S.C. § 112 by paragraph numbers one
 through six, we refer to the statute here as it was amended
 in 2011, with subsections (a) through (f). See 35 U.S.C.
 § 112 (2011).
Case: 22-1076     Document: 31      Page: 3    Filed: 06/08/2022




 IN RE: KIELY                                                 3



 particularly claim the subject matter of the claimed inven-
 tion. App’x 14. The examiner explained that each inde-
 pendent claim incorporates Markush grouping language
 but defines the group with an open-ended claim term,
 “comprising,” which is not permissible. See App’x 15–17. 2
      The examiner also determined that claims 41–46,
 48–54, 56, and 61–64 are anticipated by U.S. Patent
 No. 4,943,063 (“Moreau”); claim 47 is obvious over Moreau
 alone; 3 and claims 57, 59, and 60 are obvious over Moreau
 in view of U.S. Patent No. 4,431,395 (“Babos”). 4 See
 App’x 14–15. Moreau teaches edible blocks that can be sep-
 arated into pieces for constructing an edible toy. App’x 414
 (teaching “edible portions having shapes which are close-
 fitting and interrelating with one another to form one or
 more three-dimensional objects when put together” (col. 2
 ll. 3–6)). Moreau also teaches that the resulting edible toy
 can be “virtually anything, including representation[s] of



     2    The examiner also rejected claims 45 and 64 as in-
 definite because they recite the subjective terms “whimsi-
 cal” and “silly” without specifying a standard for
 determining the requisite degree required to satisfy those
 terms. See App’x 17–18. Similarly, the examiner rejected
 claims 49, 52, and 54 as indefinite, for improperly invoking
 § 112(f), because they recite “attachment means” without
 disclosing any corresponding structure. App’x 18–19. We
 do not address these issues, as they are moot in light of our
 opinion today.
     3    Claim 47 recited: “The comestible kit of claim 41
 wherein said comestible kit further comprises a variety
 pack.” App’x 199.
     4    Claims 59 and 60 depend from independent
 claim 57. Claim 57 is nearly identical to claim 41, except
 that it discloses “a mold for the construction of a torso . . .
 [and] a mold for the construction of an appendage . . . .”
 App’x 201 (emphases added).
Case: 22-1076     Document: 31     Page: 4    Filed: 06/08/2022




 4                                                 IN RE: KIELY




 known characters and familiar objects of everyday life, peo-
 ple and animals, etc.” Id. (col. 2 ll. 49–52). Babos teaches
 molds for making panels that can be used to build an edible
 structure such as a gingerbread house. App’x 418–21.
     On May 19, 2021, the Board issued a decision affirming
 the examiner’s rejections. On August 18, 2021, the Board
 issued another decision denying Kiely’s request for rehear-
 ing. Kiely appeals. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(4)(A).
                    STANDARD OF REVIEW
     We review the Board’s legal conclusions de novo and its
 factual findings for substantial evidence. ACCO Brands
 Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365 (Fed. Cir.
 2016). Substantial evidence “means such relevant evi-
 dence as a reasonable mind might accept as adequate to
 support a conclusion.” In re Gartside, 203 F.3d 1305, 1312
 (Fed. Cir. 2000) (quoting Consol. Edison Co. v. NLRB,
 305 U.S. 197, 229–30 (1938)).
      Compliance with the definiteness requirement of
 35 U.S.C. § 112(b) is a question of law. See In re Berger,
 279 F.3d 975, 980 (Fed. Cir. 2002) (citing Miles Lab’ys, Inc.
 v. Shandon, Inc., 997 F.2d 870, 874 (Fed. Cir. 1993)). An-
 ticipation pursuant to 35 U.S.C. § 102 is a question of fact.
 Id. (citing In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir.
 1997)). Obviousness is a question of law with underlying
 factual issues relating to the scope and content of the prior
 art, differences between the prior art and the claims at is-
 sue, the level of ordinary skill in the pertinent art, and any
 objective indicia of non-obviousness. Randall Mfg. v. Rea,
 733 F.3d 1355, 1362 (Fed. Cir. 2013) (citing KSR Int’l Co.
 v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John
 Deere Co. of Kansas City, 383 U.S. 1, 17–18 (1966)).
Case: 22-1076     Document: 31      Page: 5   Filed: 06/08/2022




 IN RE: KIELY                                                5



                         DISCUSSION
                               I
      We first address the issue of indefiniteness. We con-
 clude that claims 41–54, 56, 57, and 59–64 are unpatenta-
 ble under § 112(b) because they employ improper Markush
 language. A proper Markush claim incorporates a closed
 list of specified alternative limitations. Abbott Lab’ys v.
 Baxter Pharm. Prods., Inc., 334 F.3d 1274, 1280–81
 (Fed. Cir. 2003). A Markush claim that recites a selection
 from an open list of alternatives—by using, for example, an
 open-ended transition word like “comprising”—generally
 violates 35 U.S.C. § 112(b) because such a claim fails to
 make clear what unlisted alternatives, if any, are intended
 to be encompassed by the claim. Id.; Manual of Patent Ex-
 amining Procedure (“MPEP”) §§ 2117, 2173.05(H).
     Here, each independent claim recites “a selection from
 the group comprising a person, an animal, an animated
 character, a creature, an alien, a toy, a structure, a vegeta-
 ble, and a fruit.” See App’x 198–202 (emphasis added).
 Given the breadth of variation among the specified alter-
 natives and the use of the open-ended word “comprising” to
 define the scope of the list, we affirm the Board’s conclusion
 that the pending claims recite improper Markush language
 and are indefinite under § 112(b).
                               II
     We also conclude that substantial evidence supports
 the Board’s finding that claims 41–46, 48–54, 56, and 61–
 64 are anticipated by Moreau. Each claim recites a “torso”
 piece and an “appendage” piece, both “generally shaped to
 represent . . . a selection from the group comprising a per-
 son, an animal, an animated character, a creature, an
Case: 22-1076    Document: 31      Page: 6   Filed: 06/08/2022




 6                                               IN RE: KIELY




 alien, a toy, a structure, a vegetable, and a fruit.”5
 App’x 198–202. Similarly, Moreau teaches that a con-
 structed edible toy can be shaped into “representation[s] of
 known characters and familiar objects of everyday life, peo-
 ple and animals, etc.” App’x 414 (col. 2 ll. 50–52). Moreau
 also teaches that its edible toy can be constructed by join-
 ing separate pieces together, which the Board found akin
 to joining an appendage piece to a torso piece, as claimed.
 Id. (col. 2 ll. 3–6). Based on this record, we affirm the
 Board’s finding that the relevant claim limitations are dis-
 closed by Moreau and that the claims are therefore antici-
 pated under § 102.
                             III
     Lastly, we affirm the Board’s determinations that
 claim 47 is obvious over Moreau and that claims 57, 59,
 and 60 are obvious over Moreau in view of Babos.
     Kiely contends that claim 47 is non-obvious because it
 depends from claim 41, which the Board did not reject as
 obvious. Appellant’s Br. 61 (citing In re Fine, 837 F.2d
 1071, 1076 (Fed. Cir. 1988)); App’x 32. It is generally true
 that dependent claims are non-obvious under § 103 if the
 independent claims from which they depend are deter-
 mined to be non-obvious. See In re Fine, 837 F.2d at 1076.
 Here, however, claim 41 was determined to be anticipated
 under § 102. The examiner and the Board did not deter-
 mine whether claim 47 is non-obvious under § 103 because
 they did not need to in light of the § 102 finding. These



     5   The dependent claims that were rejected under
 § 102 introduce other limitations that Kiely does not chal-
 lenge on appeal as anticipated by Moreau. For example,
 claim 42 recites “[t]he comestible kit of claim 41 wherein
 said torso and said appendage comprise an attachment to
 each other.” J.A. 198. Accordingly, we focus our analysis
 on only those limitations that Kiely identifies on appeal.
Case: 22-1076    Document: 31       Page: 7   Filed: 06/08/2022




 IN RE: KIELY                                               7



 circumstances do not render claim 47 automatically non-
 obvious.
     As to claims 57, 59, and 60, which recite a mold for con-
 struction of the torso and appendage pieces, Kiely concedes
 that “Babos teaches a Gingerbread house apparatus, i.e., a
 mold, or cake tins.” Appellant’s Br. 63. Kiely contends,
 nevertheless, that neither Babos nor Moreau “supply the
 missing elements of claim 57, such as a separate torso, a
 separate appendage, or a kit.” Id. We find this argument
 unpersuasive. As discussed above, substantial evidence
 supports the Board’s finding that Moreau discloses those
 elements.
                        CONCLUSION
     In sum, we affirm the Board’s determinations that the
 claims at issue are unpatentable as indefinite under
 § 112(b) and that they are anticipated under § 102 or obvi-
 ous under § 103. We have considered the remainder of the
 arguments raised on appeal and find them unpersuasive.
                        AFFIRMED
                            COSTS
 No costs.